I.
Hall, J.
The plaintiff is in no position to now urge the objection made by him to the introduction of the record in the attachment suit in evidence. That evidence simply bore upon the separator; it had no effect whatever as to the other property ; and the plaintiff, in his first instruction, conceded that he had no right to recover the possession of the separator. If this concession made by the plaintiff be correct, he was not harmed by said evidence. Our ruling on this point is simply as stated. We do not intend to intimate an opinion as to the merits of the question, or any phase of it. We simply hold that the plaintiff has wraived any possible objection to the introduction of the evidence.
II.
The objections urged by plaintiff to the second instruction given for the defendant, are three in number. They are, first, that the court intimated to the jury, at least, that the circumstances in evidence afforded “the most irrefragable and convincing proof of a fraudulent design” on the part of the plaintiff; second, that the court should have confined the attention of the jury to the circumstances in evidence instead of instructing them that “the proof of fraud might be gathered from surrounding circumstances ; ” third, that the mortgage was not void if the plaintiff took it in good faith to secure an honest debt, although he knew at the time that Yarnell made the mortgage with the intent that it should hinder and delay his (Yarnell’s) creditors, and that the instruction declared the law otherwise.
(1) That part of said instruction to which the first objection is directed, correctly states the law, considered abstractly. The jury could not have inferred that the *588court, in that part of the instruction referring to the circumstances in evidence, for the reason that at the close of that part of the instruction the court proceeded to apply the principle of law, just stated, to the facts and circumstances in evidence, beginning with the words : “ If, therefore, the jury believe from the evidence and circumstances detailed herein.”
(2) The second objection is made to the manner in which the court applied the principle of law stated by it to the facts in the case. The objection is untenable. The court, in stating the principle of law, referred in general terms to the “surrounding circumstances,” but in applying the principle to the facts of this case the court used the words above quoted by us: “If, therefore, the jury believe from the evidence and circumstances detailed herein,” showing too clearly and plainly, for the jury to misunderstand, that they should confine themselves to the circumstances in evidence.
(3) The plaintiff is in no position to make the third objection made by him. The' first instruction, given at his own instance, is open to the same objection'. Holmes v. Braidwood, 82 Mo. 616; Noble v. Blount, 77 Mo. 235. And we may say the same as to a similar objection made to the third instruction given for the defendant.
III.
The various objections made to the fifth instruction given for the defendant are without merit. An instruction, in every material respect the same as that instruction, was approved in the State v. Underwood (75 Mo. 232). The only errors committed in the trial of the case, if any such there were, have been waived by the plaintiff. The judgment is affirmed.
Ellison, J., concurs ; Philips, P. J., dissents.
Philips, P. J.
I disapprove of the employment of the word “appearance” in instruction number five. *589Manner is the approved and more appropriate word. I am opposed to this evil in practice, of innovating on long established terms. There is danger in the one and safety in the other. The best way to suppress the evil is for the courts to strangle it before it grows into a. monster of precedent.